Citation Nr: 0602092	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-28 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for multifaceted joint 
pain.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a right knee disability, has 
been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the RO, which denied 
service connection for multifaceted joint pain and declined 
to reopen the veteran's claim of service connection for a 
right knee disability.

The Board observes that in its June 2003 rating decision, the 
RO denied service connection for myofascial joint pain.  In 
his July 2003 notice of disagreement, the veteran indicated 
that he was seeking service connection for multifaceted joint 
pain as opposed to myofascial joint pain.  In its September 
2003 statement of the case, the RO explained that the 
veteran's handwritten claim was unclear and that the word 
"multifaceted" looked like "myofascial."  The RO went on 
to analyze the claim based upon the veteran's clarification.

In his substantive appeal, the veteran requested a hearing 
before a Decision Review Officer (DRO).  Such a hearing was 
scheduled for January 2004.  A handwritten notation on the 
hearing notification letter indicates that the veteran did 
not report for the hearing, but that a request to reschedule 
the hearing might be forthcoming from the representative.  No 
request to reschedule is apparent from the file, so it 
appears all due process concerns have been met.

The Board finally observes that veteran's representative 
neglected to file a VA Form 646 (Statement of Accredited 
Representative).  The RO generated a memorandum in June 2004 
explaining that the time limit for filing the form had 
elapsed and that the case would be forwarded to the Board for 
review.




FINDINGS OF FACT

1.  Multifaceted joint pain is not related to the veteran's 
active duty service.

2.  By March 1998 rating decision, the RO denied the 
veteran's claim of service connection for a right knee 
disability; although he was sent notice of the RO's decision 
that month, the veteran did not file a timely appeal 
respecting that decision.

3.  The evidence associated with the claims file subsequent 
to the March 1998 rating decision is reiterative of evidence 
previously of record and/or does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Multifaceted joint pain was not incurred in or as a 
result of the veteran's active duty service.  38 U.S.C.A. §§  
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

2.  The March 1998 rating decision that denied reopening of 
the claim for service connection for a right knee disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2005).

3.  Since the final March 1998 rating decision, new and 
material evidence has not been received to reopen the claim 
of service connection for a right knee disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss in detail the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows 
or fails to show regarding the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service medical records are silent regarding multifaceted 
joint pain.  The veteran did receive treatment for the right 
knee as well as for the low and mid back.  On separation, 
however, all systems were found to be normal.  Multifaceted 
joint pain was not mentioned in the examination report or at 
any other time in service.

More recently, the veteran has complained of pain in the 
back, neck, shoulders, elbows, fingers, feet, etc...Several 
diagnoses are apparent from the record to include peripheral 
neuropathy and arthritis.  It was also suggested that "all 
over aching" was a reaction to medication.  MRI of the 
cervical spine in 2003 showed no abnormalities, despite his 
complaints of neck pain.  X-ray of the left elbow in 2002 
showed some irregularity, perhaps representing an old injury.  
Prior x-rays in the mid 1990s showed olecranon spur on the 
right elbow and calcaneal spur on the right ankle, with no 
abnormalities of the thoracic or lumbosacral spines.

To the extent the VA outpatient treatment records show 
complaints of and "diagnosis" of chronic pain, service 
connection for pain alone cannot be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Thus, to the extent that the veteran is claiming service 
connection for painful joints, service connection is denied.  
Id.; 38 C.F.R. § 3.303.

Regarding the diagnosed conditions potentially related to 
joint pain, namely, arthritis and peripheral neuropathy, they 
are not disabilities for which service connection is 
warranted in this instance.  38 C.F.R. § 3.303.  The service 
medical records make no reference to these disorders and the 
subsequent medical evidence does not suggest any nexus 
between these disorders and service.  A nexus between a 
present disability and service is a prerequisite to the 
granting of service connection.  Id.  

The Board notes that service connection for arthritis is 
presumptively granted if it is diagnosed within a year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  The 
veteran is not entitled to service connection for 
multifaceted joint pain under this theory of entitlement 
because arthritis is not shown to have manifested within the 
presumptive one-year period.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  The only evidence weighing in 
the veteran's favor consists of his own self-serving 
assertions of a link between his alleged multifaceted joint 
pain and service.  However, the medical records contain no 
report of a history of chronic pain since service by the 
veteran, and, in fact, document post-service injuries with 
complaints of pain and treatment therefore contemporaneous 
with such injuries.  This is not competent medical evidence 
because the veteran is not qualified to render medical 
diagnoses and opinions upon which the Board may rely.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
competent medical evidence in support of the claim.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C. § 5107.

New and Material Evidence 

By March 1998 rating decision, the RO denied the veteran's 
claim of service connection for a right knee disability.  The 
veteran did not perfect an appeal, timely or otherwise, and 
the rating decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  

As is the case here, for claims received after August 29, 
2001, "new and material" means existing evidence not 
previously submitted to agency decision makers and that 
evidence by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge v. West, 155 F.3d 1056, 1363 (Fed. Cir. 1998).  

Furthermore, the United States Court of Appeals for Veterans 
Claims has stated that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curium) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  

The record contains considerable VA treatment records that 
post date the final March 1998 rating decision.  The record 
also contains VA medical records dated in 1993, 1994, and 
1997 that were not part of the record before the RO issued 
its March 1998 rating decision.  This evidence is obviously 
new as it was not of record before the RO issued the March 
1998 rating decision.  The Board observes that the record 
contains no duplicative evidence.  That is to say, all of the 
evidence associated with the claims file after March 1998 is 
new.



The new evidence, however, is not new and material within the 
meaning of VA law and regulations because it does raise a 
reasonable possibility that the claim of service connection 
for a right knee disability will be substantiated.  38 C.F.R. 
§ 3.156; Hodge, supra.  The only new evidence respecting the 
right knee is a VA progress note dated in December 2002 
reflecting among other things that the veteran walked with a 
cane and complained of occasional spontaneous giving way of 
the right knee, which he related to an old right knee injury.

The veteran did suffer a right knee injury in March 1976, 
while in service.  Upon examination in June 1976, the right 
knee was found to be within normal limits.  The impression 
was of right knee pain and possible internal derangement.  
Physical therapy for quadriceps exercises was recommended.  
Following further complaints, a healing right knee sprain was 
diagnosed.  On September 1977 medical examination report 
completed shortly before separation, no relevant 
abnormalities were found.  Indeed, the right knee was not 
mentioned, and the lower extremities were assessed as normal.  
The veteran himself indicated that he was in good health.

Despite the history of a right knee injury in service, the 
veteran's December 2002 assertions do not contribute to the 
likelihood of establishing entitlement to service connection 
for a right knee disability (the law and regulations 
pertinent to service connection are outlined in the section 
above).  First, the veteran's statement, made some 25 years 
after discharge from service, does not refer to a specific 
right knee injury.  In addition, even if the veteran was 
referring to the in-service right knee injury, his statement 
would have no impact on a grant of service connection.  The 
veteran is not shown to be competent to render medical 
diagnoses and opinions upon which the Board may rely.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
only those with medical expertise are competent to render 
authoritative medical opinions and diagnoses).  Moreover, the 
basis of the original denial of this claim was lack of any 
competent evidence showing the veteran actually has a chronic 
right knee disorder; there remains a lack of such evidence.



To summarize, the only new evidence pertinent to the right 
knee does not constitute competent medical evidence.  For 
that reason, it would have no bearing on whether or not 
service connection for a right knee disability is warranted, 
and thus would not serve to assist the veteran in 
substantiating his claim.  It is, therefore, not new and 
material within the meaning of applicable law and 
regulations, and the claim of service connection for a right 
knee disability is not reopened.  38 C.F.R. § 3.156; Hodge, 
supra.  Service connection for a right knee disability 
remains denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the veteran in May 2003.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case, he was provided with specific information as to 
why these particular claims were denied and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the statement of the case.

The RO's 2003 letter did not specifically tell the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.  When considering the notification letter, the rating 
decision on appeal, and the statement of the case as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  It must also be noted that the VCAA 
notice was provided to the veteran prior to adjudication of 
the claims on appeal.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what VCAA seeks to achieve is to give one claiming VA 
benefits notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of VCAA 
have been satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service VA treatment records.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim of service connection for 
multifaceted joint pain since it could not provide evidence 
of a past event.

The Board notes that a medical examination is not necessary 
regarding the right knee claim because that claim has not 
been reopened.  VA's duty to assist does not attach in a new 
and material case unless the finally decided claim is 
reopened.

As apparent from the foregoing, VA has satisfied its duties 
to inform and assist the veteran at every stage of this case.  
Therefore, he is not prejudiced by the Board considering the 
merits of the claims in this decision.




ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


